Citation Nr: 1450094	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to May 1960, and also served a subsequent period of service in the Navy Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

On the November 2013 VA Form 9, which perfected the present appeal, the Veteran reported having episodes of "spinning dizziness" and pressure along with ringing in his ears due to his military service.  In September 2014, personnel from the RO contacted the Veteran and confirmed that he wished to file a claim to reopen his previously denied claims of service connection for tinnitus and dizziness.  Thus, the issues of whether new and material evidence have been received to reopen these claims of entitlement to service connection for tinnitus and dizziness have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's February 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination, and a medical opinion has been obtained regarding the etiology of his bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements and his wife's statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also provided a complete rationale for the opinion as to the etiology of the Veteran's hearing loss.  Id. (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but is not required to discuss each piece of evidence).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims he has bilateral hearing loss and attributes this disorder to his in-service noise exposure associated with weekly small arms and cannon firings while working as a gunner's mate aboard a ship.  The Veteran contends the only noise protection offered to him was cotton balls, which provided little protection and were not always available.  The Veteran believes he ruptured his ear drums from this noise exposure and alleges that he never received proper medical treatment while on active duty.

The Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a hearing disorder.  These records do not include the results of any audiometric testing, but show that his hearing was 15/15 for both ears on whispered voice tests in March 1957, February 1958, and October 1958.  The associated clinical examinations of the ears were normal.  The May 1960 separation examination also shows the Veteran's ears normal on the clinical examination and that his hearing was 15/15 for both ears on the whispered voice tests.

The Veteran also underwent examinations in February 1961 and June 1961 during his reserve service.  The Veteran denied problems with hearing on both reports of medical history and the clinical examinations show the Veteran had normal hearing.  His hearing was 15/15 for both ears on the whispered voice tests.

A statement from the Veteran's wife was received in February 2012, noting that prior to service the Veteran had perfect hearing and that she noticed his hearing had worsened when he was discharged.

The Veteran submitted a March 2012 private audiogram in support of his claim which has not been interpreted.  As the Veteran already meets the criteria for hearing loss under VA regulations, as shown by the April 2012 VA examination, this audiogram does not require interpretation.  See 38 C.F.R. § 3.385.  This record does not include a medical opinion regarding the etiology of the Veteran's claimed hearing loss.

In March 2012, the Veteran submitted a personal statement in support of his claim.  The Veteran's statement asserted that the private doctor who ordered the audiogram in March 2012 opined that the direct cause of the Veteran's hearing problems was prolonged, continuous exposure to gun and cannon explosions and loud blasts.  

The Veteran was afforded a VA examination in April 2012, which revealed a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  On the April 2012 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
75
LEFT
25
30
50
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran reported he was exposed to gunfire and cannons aboard a battleship in service and that he experienced a gradual decrease in hearing that began during his military service.  After a review of the Veteran's claims file, the VA examiner determined that absent audiometric testing at the Veteran's enlistment or separation examinations, it could not be determined if hearing loss pre-existed service or if a threshold shift occurred during service.  The examiner further stated that an opinion regarding the etiology of the Veteran's hearing loss could not be rendered without resorting to speculation.

In July 2012, a different VA examiner reviewed the claims file in order to provide an opinion as to the etiology of the Veteran's hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was "less likely than not" caused by or a result of in-service noise exposure.  In support of this opinion, the examiner reasoned that the Veteran separated from service over 50 years ago; the service treatment records were silent for complaints and/or documentation of hearing loss; the Veteran incurred military noise exposure from training exercises and not combat; and that the Veteran's "current hearing acuity appear[ed] compatible with his current age."

Given the foregoing, the Board concludes that service connection for bilateral hearing loss is not warranted as the probative evidence of record does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss was incurred in or aggravated by his military service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As a preliminary matter, the Board finds that the Veteran's statements of in-service noise exposure and the Veteran's and his wife's statements of symptomatology are competent evidence as to the events he experienced and the wife's observations, those statements are not competent evidence sufficient to establish that the Veteran's bilateral hearing loss is related to his military service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Although in some instances lay evidence may be competent to establish medical etiology, statements as to whether the Veteran's current bilateral hearing loss disability is due to his military service is a complex medical question that does not lie within the range of common knowledge, but rather requires special experience or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a hearing disorder.  The record is silent for complaints, treatment, or diagnosis of a hearing disability from the time of the Veteran's discharge in May 1960 until the Veteran filed his claim for benefits in November 2011, over fifty years post-separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also 38 C.F.R. § 3.303(b).

Moreover, the record does not include a competent medical opinion relating the Veteran's hearing loss to his military service.  The most probative medical evidence of record assessing the relationship between the Veteran's in-service noise exposure and left ear hearing loss is the July 2012 medical opinion which weighs against the claim.  Instead, the July 2012 VA examiner commented that the Veteran's "current hearing acuity appear[ed] compatible with his current age."  The July 2012 opinion is probative as the examiner offered a clear conclusion regarding the Veteran's hearing loss with supporting data and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

There is no competent medical evidence of record to rebut the opinion against the Veteran's claim or otherwise diminish its probative weight.  Although the Veteran provided a March 2012 audiological report, and relayed that the private physician who ordered the audiogram related the Veteran's hearing loss to his military service, his assertion in this regard is not supported by the audiologist's report.  The Veteran has not submitted any medical opinions that weigh in favor of his claim.

Accordingly, service connection for bilateral hearing loss is not warranted as the most probative evidence of record shows that the Veteran's bilateral hearing loss is not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


